UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BARBARA JONES,                          
                 Plaintiff-Appellant,
                 v.
                                                   No. 01-1723
DEPARTMENT OF LABOR,
LICENSING AND REGULATION,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Frederic N. Smalkin, Chief District Judge.
                         (CA-99-996-FNS)

                      Submitted: October 19, 2001

                       Decided: January 16, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Paul F. Evelius, WRIGHT, CONSTABLE & SKEEN, L.L.P., Balti-
more, Maryland, for Appellant. J. Joseph Curran, Jr., Attorney Gen-
eral, Philip H. Lohrey, Jr., Assistant Attorney General, Julie Ellen
Squire, Assistant Attorney General, Baltimore, Maryland, for Appel-
lee.
2                            JONES v. DOL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Barbara Jones appeals the grant of summary judgment to her
employer, dismissing her claim of deprivation of rights secured by the
Rehabilitation Act, 29 U.S.C.A. §§ 701-796 (West 1999 & Supp.
2001). We affirm.

   Jones sued her employer, the Department of Labor, Licensing and
Regulation (DLLR), seeking redress for deprivation of rights secured
by the ADA and Rehabilitation Act. Jones, a DLLR employee since
1984, suffers from narcolepsy, which causes occasional uncontrolla-
ble sleep attacks ranging from two to ten minutes in duration. The dis-
trict court granted DLLR’s motion for summary judgment. Jones
appealed the district court’s dismissal of her claim under the Rehabili-
tation Act.*

   We review the award of summary judgment de novo. Higgins v. E.
I. Dupont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate when there is no genuine issue of
material fact, given the parties’ burdens of proof at trial. Fed. R. Civ.
P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49
(1986). In determining whether the moving party has shown that there
is no genuine issue of material fact, a court must assess the factual
evidence and all inferences to be drawn therefrom in the light most
favorable to the non-moving party. Id. at 255.

   To establish a prima facie case of disability discrimination, Jones
must show she: (1) has a disability; (2) was otherwise qualified for
the job; and (3) was discharged or experienced an adverse employ-
ment action because of the disability. Halperin v. Abacus Tech. Corp.,

  *Jones does not appeal the district court’s order granting summary
judgment to DLLR dismissing her claimed ADA violations.
                            JONES v. DOL                              3
128 F.3d 191, 197 (4th Cir. 1997). A disability is defined as either:
(1) a physical or mental impairment that substantially limits a major
life activity; (2) a record of such an impairment; or (3) the employer’s
belief that the employee has such an impairment. 29 U.S.C.
§ 705(20)(B). Because Jones is not disabled and has not experienced
adverse employment action, her claim of disability discrimination in
violation of the Rehabilitation Act fails.

   To establish a claim of hostile work environment, Jones must
show: (1) she is a qualified individual with a disability; (2) she was
subjected to unwelcome harassment; (3) the harassment was based on
her disability; (4) the harassment was sufficiently severe or pervasive
to alter a term, condition, or privilege of employment; and (5) some
factual basis exists to impute liability for the harassment to the
employer. Fox v. General Motors Corp., 247 F.3d 169, 177 (4th Cir.
2001). In determining whether a hostile environment claim exists, we
look to the totality of the circumstances, including "the frequency of
the discriminatory conduct; its severity; whether it is physically
threatening or humiliating or a mere offensive utterance; and whether
it unreasonably interferes with an employee’s work performance."
Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). Jones cannot
maintain a cause of action based on hostile work environment because
she is not disabled within the meaning of the Rehabilitation Act.
Moreover, the totality of the circumstances shows an absence of suffi-
ciently severe or pervasive harassment. Additionally, DLLR had a
legitimate business justification to inquire whether Jones had a medi-
cal condition causing her to sleep on the job. See Kennedy v. Superior
Printing Co., 215 F.3d 650, 656 (6th Cir. 2000). Thus, Jones’ claim
of harassment fails. We further reject Jones’ argument that DLLR
failed to provide a reasonable accommodation.

   Accordingly, we affirm the district court’s order granting summary
judgment to DLLR on Jones’ claims. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED